Citation Nr: 1204200	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-06 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, on the basis that it is presumed to be related to herbicide exposure in service.

2.  Entitlement to service connection for coronary artery disease, on a basis other than it is presumed to be related to herbicide exposure in service, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a heart disability, other than coronary artery disease.

4.  Entitlement to an initial rating in excess of 30 percent for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1967 to February 1970, to include service in the Republic of Vietnam from November 1967 to November 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

Subsequent to the certification of the Veteran's appeal, the Board received additional pertinent evidence that was not initially considered by the RO.  However, the evidence was accompanied by a written waiver of RO consideration of the evidence from the Veteran's representative, and thus the Board will consider it in its decision.  See 38 C.F.R. § 20.1304(c) (2011).

The issues of entitlement to service connection for coronary artery disease, to include as secondary to service-connected posttraumatic stress disorder (PTSD), service connection for a heart disability, other than coronary artery disease, and an initial rating in excess of 30 percent for PTSD are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran served in the Republic of Vietnam from November 1967 to November 1968 and subsequently developed coronary artery disease to a compensable degree; the evidence does not affirmatively establish that coronary artery disease is unrelated to the Veteran's exposure to herbicides in Vietnam.

CONCLUSION OF LAW

The Veteran's coronary artery disease is presumed to be the result of his exposure to herbicides during active service.  38 U.S.C.A. §§ 1110, 1116 (West 2002);        38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of this claim.  In addition, the evidence currently of record is sufficient to substantiate this claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011). 

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307. 

Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  The intended effect of this amendment is to establish presumptive service connection for the disease based on herbicide exposure. 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, and develops ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) the disease shall be service-connected if the requirements of §3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of §3.307(d) are also satisfied.  38 C.F.R. § 3.309. 

Factual Background and Analysis

The Veteran's service personnel records show that he served in the United States Army and was stationed in Vietnam from November 1967 to November 1968.

At separation from service, the Veteran was found to have an occasional physiological splitting of S1.

In April 2006, the Veteran's private physician diagnosed the Veteran with aortic root dilatation with severe aortic insufficiency and three-vessel coronary artery disease, status post remote repair of aortic dissection, plus ascending aortic pseudoaneurysm. 

An October 2007 VA heart examination report notes the Veteran's history of repair of the aortic arch in January 2002, as well as subsequent aortic valve regurgitation and diagnosis of coronary artery disease in April 2006.  Echocardiogram revealed sinus bradycardia, and left ventricular enlargement with repolarization abnormality.  The examiner opined that the Veteran's "heart condition" was not related to a finding of occasional physiologic splitting S1 in service because a split S1 was normal. 

There is no disagreement that the Veteran's service involved duty in the Republic of Vietnam.  There is no dispute that he has coronary artery disease.  In addition, there is no evidence affirmatively establishing that the disease is unrelated to his exposure to herbicides in Vietnam.  Therefore, service connection is warranted on a presumptive basis. 


ORDER

Service connection for coronary artery disease on the basis that it is presumed to be related to herbicide exposure in service is granted.


REMAND

As set forth above, the Board has granted presumptive service connection for coronary artery disease based on liberalizing criteria which became effective on August 31, 2010, years after the Veteran filed his claim for service connection for a heart disability.  Therefore, the question remains whether service connection is warranted for the disability under the criteria in effect prior to that date.  Although the record reflects that the Veteran was afforded a VA examination in response to this claim, the VA examiner did not provide an opinion concerning whether the Veteran's coronary artery disease is related to his presumed exposure to herbicides in service and/or his service-connected PTSD, or whether the Veteran's other diagnosed heart disabilities are related to presumed exposure to herbicides in service and/or his service-connected PTSD.  The Board has determined that such an opinion is required to comply with VA's duty to assist the Veteran.

Regarding the claim for an initial rating in excess of 30 percent for service-connected PTSD, the Board notes that the evidence of record reflects that the Veteran has a diagnosis of depression, secondary to his service-connected heart disability.  Since a service-connected depressive disorder would be rated with the PTSD, the issue of entitlement to service connection for depression should be developed and adjudicated by the originating agency before the Board decides the PTSD claim.

The Board further notes that the Veteran submitted a November 2009 statement from his private psychologist who noted that the Veteran had increasingly persistent thoughts of self-harm and suicide.  Furthermore, the Veteran was diagnosed with depression due to cardiac instability and insufficiency, which was the source of his more severe psychiatric symptoms.  In light of the Veteran's contentions of increased and additional symptomatology, as well as the grant of presumptive service connection for coronary artery disease, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the Veteran's depression and service-connected PTSD.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997).

Accordingly, the matters are REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should provide all required notice in response to the claim for service connection for a depressive disorder on a secondary basis.

2.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims.

3.  Thereafter, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to the Veteran's service-connected PTSD, and the nature, extent and etiology of his depression.  The claims folders should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examination report or reports provide all information required for rating purposes.

In addition, based upon the examination results and the review of the Veteran's pertinent medical history, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's depression was caused or permanently worsened by the Veteran's service-connected PTSD or his service-connected coronary artery disease. 

The examiner must explain the rationale for the opinions expressed.

4.  The Veteran should be also afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of each disorder of the heart present during the period of these claims.  The claims folder must be made available to and be reviewed by the examiner, and any indicated studies should be performed. 

Based upon the examination results and the review of the claims folder, the examiner should clearly identify all disability/ies affecting the heart, to include coronary artery disease, enlargement of the aortic root, and aortic pseudoaneurysm.  Then, with respect to each such diagnosed disability, the physician should offer an opinion as to the following:

(a) whether there is a 50 percent or better probability that the disability had its onset in service or is otherwise medically related to service, to include his presumed herbicide exposure in Vietnam; and

(b) whether there is a 50 percent or better probability that the disability was caused or permanently worsened by the Veteran's service-connected psychiatric disability.

The rationale for all opinions expressed should must be provided.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should adjudicate the issue of entitlement to service connection for depression and inform the Veteran and his representative of his appellate rights with respect to the decision.

7.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See                38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


